Citation Nr: 0421401	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  98-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Patrick J. Malone, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946 and from March 1951 to March 1952.  The veteran died on 
July [redacted], 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for a postoperative stomach injury, subtotal 
gastrectomy.
 
2.  The veteran's death in July 1997 was due to 
arteriosclerotic cardiovascular disease.
 
3. The veteran's postoperative stomach injury, subtotal 
gastrectomy significantly contributed to the cause of death.


CONCLUSION OF LAW

A disability incurred in service contributed to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The Board finds that the evidence supports a grant of 
entitlement to service connection for the cause of the 
veteran's death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  When any 
veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents.  38 U.S.C.A. § 1310 (West 
2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The following facts are not in dispute.  The veteran died in 
July 1997.  According to the certificate of death, the cause 
was arteriosclerotic cardiovascular disease with a 
significant other condition listed as diabetes mellitus.  At 
the time of death, service connection was established for 
postoperative stomach injury, subtotal gastrectomy.  The 
appellant entered a claim for service connection for the 
cause of death and this appeal ensued.
 
Service connection for the cause of death may be granted when 
a service connected disability caused or contributed to the 
cause of death.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  The appellant has asserted that a 
service connected disability contributed to death.
 
There are two opposing medical opinions of record opining on 
the relationship of the veteran's service-connected 
disability and the cause of his death.  Dr. M. has provided a 
detailed medical opinion in favor of service connection.  She 
stated that the veteran attempted to control the symptoms of 
his ulcer condition by following a diet largely consisting of 
milk and other foods with a very high fat content, which was 
also high in cholesterol.  She stated that this prolonged 
diet may have contributed to the development and acceleration 
of his arteriosclerotic heart disease.  She stated that at 
the time the veteran developed the ulcer problems and had the 
gastrectomy, the medical knowledge about how to properly 
treat this condition was inadequate at best, and that the 
veteran did not receive proper advice on his diet.  Dr. M. 
stated that the obesity that the veteran developed may have 
been caused by the diet used for his ulcer condition, and 
obesity is the leading cause of diabetes.  She stated that it 
was well established that poorly controlled diabetes is 
strongly associated with the development and acceleration of 
arteriosclerotic heart disease.

Dr. M. concluded that the service-connected disability that 
the veteran had from his ulcer condition and the 
postgastrectomy complications contributed substantially to 
his death.  She stated that the ulcer condition and the 
postgastrectomy dumping syndrome were active disease 
processes that affected the veteran's vital organs, and the 
combined effect of these multiple disease processes, that 
were either caused or aggravated by the ulcer condition, 
caused a general impairment of the health of the veteran to 
the extent that he had a substantially less capacity to 
resists the effects of his underlying arteriosclerotic heart 
disease and the diabetic condition that were directly related 
to the cause of his death.

A VA examiner, however, has stated that it was unlikely that 
the veteran's service connection residuals of a post-
operative stomach surgery, subtotal gastrectomy, 
significantly contributed to the veteran's death or rendered 
him less capable of resisting a fatal disease process.  He 
stated that the development of obesity was more closely 
related to the total caloric intake, rather than to the 
composition of one's diet.  He stated that the contention 
that the veteran was overweight because he was advised to eat 
a diet rich in dairy products in the attempt to control his 
peptic ulcer symptoms was unlikely.  He stated that among the 
risk factors present in the veteran, heavy tobacco use was 
most likely the strongest factor related to development and 
promoting progression of the veteran's atherosclerotic 
vascular disease process. 

The VA examiner also stated that Dr. M.'s theory had some 
merit, considering the known risk factors and pathogenetic 
mechanisms of the disease processes in question.  He stated 
that while there was a statistical association between peptic 
ulcer disease and atherosclerotic disease, the association 
was generally considered to be due to common risk factors.  
He stated that there was no direct evidence in the medical 
literature supporting the relationship between peptic ulcer 
disease and atherosclerotic disease that is outlined by Dr. 
M., and the relationship was therefore a theoretical one.  
The VA examiner concluded that while the chain of events 
outlined in the opinion of Dr. M. was consistent with 
contemporary knowledge about the pathogenesis of the 
individual disease processes, it was more likely that other 
factors, rather than the veteran's peptic ulcer disease, led 
to the development of his diabetes, hypertension, or vascular 
disease.  He stated that if further expert opinion was 
required, he suggested that opinions be requested from 
physicians with expertise in medical gastroenterology, 
endocrinology, cardiology, and epidemiology.  

The Board is under an obligation to consider all the evidence 
of record and resolve doubt in favor of the claimant.  More 
importantly, the Board may not substitute its opinion with 
that contained in the file.  The Board must weigh the 
opinions of two medical professionals, Dr. M. and the VA 
physician.  The Board notes that the VA physician is a 
medical doctor but has not specified further credentials.  In 
contrast, Dr. M. has provided a detailed curriculum vitae 
showing her specialized expertise.  Further, as the veteran's 
representative points out, the weight of the VA physician's 
opinion is lessened by his referral to other physicians with 
expertise in gastroenterology, endocrinology, cardiology, and 
epidemiology.  The Board thus gives greater weight to Dr. M's 
opinion over the opinion of the VA physician, who referred to 
specialists for further opinions.  Further, the VA physician 
stated that the majority of patients with peptic ulcer 
disease and patients who have undergone a gastrectomy are 
underweight, not overweight.  This opinion is belied by the 
fact that the veteran was actually overweight.  The VA 
physician has also stated that Dr. M.'s theory had some merit 
and that the chain of events outlined in the opinion of Dr. 
M. was consistent with contemporary knowledge about the 
pathogenesis of the individual disease processes.  Based on 
the foregoing, the Board finds Dr. M's opinion more 
probative, and therefore concludes that the evidence supports 
the claim, and service connection is granted.




ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



